UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51852 Northeast Community Bancorp, Inc. (Exact name of registrant as specified in its charter) United States of America 06-1786701 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 325 Hamilton Avenue, White Plains, New York 10601 (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.(See definition of "accelerated filer and large accelerated filer" in rule 12b-2 of the exchange act). Large accelerated ¨ Accelerated filer ¨ Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No ý As of May 10, 2007, there were 13,225,000 shares of the registrant’s common stock outstanding. NORTHEAST COMMUNITY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2007 and December 31, 2006 1 Consolidated Statements of Income for the Three Months Ended March 31, 2007 and 2006 2 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2007 and 2006 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 13 Item 4T. Controls and Procedures 14 Part II.Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) March 31, 2007 December 31, 2006 (In thousands, except share and per share data) ASSETS Cash and amounts due from depository institutions $ 2,559 $ 2,650 Interest-bearing deposits 24,693 34,099 Cash and Cash Equivalents 27,252 36,749 Securities available for sale 346 355 Securities held to maturity 29,804 27,455 Loans receivable, net of allowance for loan losses $1,200 and $1,200 209,563 201,306 Bank owned life insurance 8,242 8,154 Premises and equipment, net 10,984 11,117 Federal Home Loan Bank of New York stock, at cost 399 399 Accrued interest receivable 1,038 1,101 Other assets 2,215 1,781 Total Assets $ 289,843 $ 288,417 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ 1,203 $ 1,439 Interest bearing 187,018 187,153 Total Deposits 188,221 188,592 Advance payments by borrowers for taxes and insurance 3,261 1,929 Accounts payable and accrued expenses 1,151 1,145 Total Liabilities 192,633 191,666 Stockholders’ Equity Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued – – Common stock, $0.01 par value; 19,000,000 shares authorized, issued and outstanding:13,225,000 132 132 Additional paid-in capital 57,526 57,513 Unearned Employee Stock Ownership Plan (“ESOP”) shares (4,860 ) (4,925 ) Retained earnings 44,537 44,147 Accumulated other comprehensive loss (125 ) (116 ) Total Stockholders’ Equity 97,210 96,751 Total Liabilities and Stockholders’ Equity $ 289,843 $ 288,417 See Notes to Consolidated Financial Statements 1 Table of Contents CONSOLIDATEDSTATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, 2007 2006 (In thousands, except per share data) INTEREST INCOME Loans $ 3,181 $ 3,162 Interest-earning deposits 416 247 Securities - taxable 372 136 Total Interest Income 3,969 3,545 INTEREST EXPENSE Deposits 1,284 903 Total Interest Expense 1,284 903 Net Interest Income 2,685 2,642 PROVISION FOR LOAN LOSSES – – Net Interest Income after Provision for Loan Losses 2,685 2,642 NON-INTEREST INCOME Other loan fees and service charges 90 106 Earnings on bank owned life insurance 88 – Other 4 7 Total Non-Interest Income 182 113 NON-INTEREST EXPENSES Salaries and employee benefits 1,129 1,053 Net occupancy expense of premises 265 258 Equipment 140 96 Outside data processing 156 145 Advertising 32 27 Other 537 456 Total Non-Interest Expenses 2,259 2,035 Income before Income Taxes 608 720 INCOME TAXES 218 311 Net Income $ 390 $ 409 Net Income per Common Share – Basic and Diluted $ .03 N/A (A) Weighted Average Number of Common Shares Outstanding – Basic and Diluted 12,736 N/A (A) (A) The Company completed its initial public stock offering on July 5, 2006. See Notes to Consolidated Financial Statements 2 Table of Contents CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) Three Months Ended March 31, 2007 and 2006 Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Income (loss) Total Equity Comprehensive Income (In thousands) Balance at December 31, 2005 $ - $ - $ - $ 43,089 $ 31 $ 43,120 Comprehensive income: Net income - - - 409 - 409 $ 409 Unrealized gain on securities available for sale, net of taxes of $(2) - 3 3 3 Total comprehensive income $ 412 Balance at March 31, 2006 $ - $ - $ - $ 43,498 $ 34 $ 43,532 Balance at December 31, 2006 $ 132 $ 57,513 $ (4,925 ) $ 44,147 $ (116 ) $ 96,751 Comprehensive income: Net income - - - 390 - 390 $ 390 Unrealized loss on securities available for sale, net of taxes of $2 - (5 ) (5 ) (5 ) Prior Service Cost – DRP, net of taxes of $3 - (4 ) (4 ) (4 ) Total comprehensive income $ 381 ESOP shares earned - 13 65 - - 78 Balance at March 31, 2007 $ 132 $ 57,526 $ (4,860 ) $ 44,537 $ (125 ) $ 97,210 See Notes to Consolidated Financial Statements 3 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2007 2006 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 390 $ 409 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Amortization of securities premiums and (discounts), net (285 ) 6 Provision for depreciation 154 140 Amortization of deferred loan discounts, fees and costs, net 29 48 Earnings on bank owned life insurance (88 ) – Decrease in accrued interest receivable 63 33 (Increase) in other assets (429 ) (369 ) Increase in accrued interest payable 6 – Increase (decrease) in other liabilities (1 ) 121 ESOP shares earned 78 – Net Cash (Used in) Provided by Operating Activities (83 ) 388 CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) in loans (8,286 ) (7,705 ) Purchase of securities held to maturity (24,689 ) – Principal repayments on securities available for sale 2 4 Principal repayments on securities held to maturity 22,625 515 Purchases of premises and equipment (21 ) (47 ) Net Cash (Used in) Investing Activities (10,369 ) (7,233 ) CASH FLOWS FROM FINANCING ACTIVITIES Net (decrease) in deposits (377 ) (1,374 ) Increase in advance payments by borrowers for taxes and insurance 1,332 1,489 Net Cash Provided by Financing Activities 955 115 Net (Decrease) in Cash and Cash Equivalents (9,497 ) (6,730 ) Cash and Cash Equivalents - Beginning 36,749 27,389 Cash and Cash Equivalents - Ending $ 27,252 $ 20,659 SUPPLEMENTARY CASH FLOWS INFORMATION Income taxes paid $ 340 $ 258 Interest paid $ 1,278 $ 903 See Notes to Consolidated Financial Statements 4 Table of Contents NORTHEAST COMMUNITY BANK NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Northeast Community Bancorp, Inc. (the “Company”) is a Federally-chartered corporation organized as a mid-tier holding company for Northeast Community Bank (the “Bank”), in conjunction with the Bank’s reorganization from a mutual savings bank to the mutual holding company structure on July 5, 2006.The accompanying unaudited consolidated financial statements as of and for the three-month period ended March 31, 2007, include the accounts of the Company and the Bank.All significant intercompany accounts and transactions have been eliminated in consolidation.The unaudited consolidated financial statements for the three months ended March 31, 2006 include only the accounts of the Bank as the Company was not in existence prior to such date. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the full year or any other interim period.The December 31, 2006 consolidated statement of financial condition data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain recorded amounts and disclosures.Accordingly, actual results could differ from those estimates.The most significant estimate pertains to the allowance for loan losses. NOTE 2 – EARNINGS PER SHARE Basic earnings per common share is calculated by dividing the net income available to common stockholders by the weighted-average number of common shares outstanding during the period.Diluted earnings per common share is computed in a manner similar to basic earnings per common share except that the weighted average number of common shares outstanding is increased to include the incremental common shares (as computed using the treasury stock method) that would have been outstanding if all potentially dilutive common stock equivalents were issued during the period.Common stock equivalents may include restricted stock awards and stock options.Anti-dilutive shares are common stock equivalents with weighted-average exercise prices in excess of the weighted-average market value for the periods presented.The Company has not granted any restricted stock awards or stock options and, during the three-month periods ended March 31, 2007 and 2006, had no potentially dilutive common stock equivalents.Unallocated common shares held by the Employee Stock Ownership Plan (“ESOP”) are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted earnings per common share until they are committed to be released. Earnings per common share data is not presented for the three months ended March 31, 2006 as the Company had no publicly held shares outstanding prior to the Company’s initial public offering on July 5, 2006.Per share data for the three months ended March 31, 2007 is calculated by utilizing net income and the weighted-average common shares outstanding in the three-month period. NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN As of December 31, 2006 and March 31, 2007, the ESOP owned 518,420 shares of the Company’s common stock, which are held in a suspense account until released for allocation to participants.As of December 31, 2006 and March 31, 2007, the Company had committed to release 25,921 shares and 32,401 shares, respectively.The Company recognized compensation expense of $78,000 during the three-month period ended March 31, 2007, which equals the fair value of the ESOP shares when they became committed to be released. 5 Table of Contents NOTE 4 –OUTSIDE DIRECTOR RETIREMENT PLAN (“DRP”) Periodic expenses for the Company’s DRP were as follows: Three Months Ended March 31, 2007 2006 (In thousands) Service cost $ 11 $ 8 Interest cost 6 5 Amortization of Prior Service Cost 5 5 Total $ 22 $ 18 Effective January 1, 2006, the Bank implemented the DRP.This plan is a non-contributory defined benefit pension plan covering all non-employee directors meeting eligibility requirements as specified in the plan document. The DRP is accounted for under Statements of Financial Accounting Standards Nos. 132 and 158.The amortization of prior service cost in the three-month period ended March 31, 2007, is also reflected as a reduction in other comprehensive income during the period. NOTE 5 – EFFECT OF RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value under U.S. generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. SFAS No.157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November15, 2007, and for interim periods within those fiscal years.We are currently evaluating the potential impact, if any, of the adoption of SFAS No.157 on our consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115 (“SFAS 159”).SFAS 159 creates a fair value option allowing an entity to irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and financial liabilities, with changes in fair value recognized in earnings as they occur.SFAS 159 also requires an entity to report those financial assets and financial liabilities measured at fair value in a manner that separates those reported fair values from the carrying amount of assets and liabilities measured using another measurement attribute in the face of the statement of financial position.Lastly, SFAS 159 requires an entity to provide information that would allow users to understand the effect on earnings of changes in the fair value on those instruments selected for the fair value election.SFAS 159 is effective for fiscal years beginning after November 15, 2007, with early adoption permitted.After evaluating the impact SFAS 159 would have on our consolidated financial statements, we have determined not to early adopt SFAS 159 at this time. On September7, 2006, the Emerging Issues Task Force (“EITF”) reached a conclusion on EITF Issue No.06-5, “Accounting for Purchases of Life Insurance – Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4, Accounting for Purchases of Life Insurance”.The scope of EITF Issue No.06-5 consists of six separate issues relating to accounting for life insurance policies purchased by entities protecting against the loss of “key persons.”The six issues are clarifications of previously issued guidance on FASB Technical Bulletin No.85-4. EITF 06-5 is effective for fiscal years beginning after December15, 2006. The adoption of EITF 06-5 did not have a material impact on the Company’s consolidated financial statements. In March 2007, the FASB ratified Emerging Issues Task Force Issue No. 06-10 “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements”.EITF Issue No.06-10 provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement. EITF Issue No.06-10 is effective for fiscal years 6 Table of Contents beginning after December 15, 2007. The Company is currently assessing the impact of EITF Issue No.06-10 on its consolidated financial position and results of operations. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109 (FIN48), which clarifies the accounting for uncertainty in tax positions.This Interpretation requires that companies recognize in their financial statements the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective for fiscal years beginning after December 15, 2006, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings.As a result of the Company’s evaluation of the implementation of FIN 48, no significant income tax uncertainties were identified. Therefore, the Company recognized no adjustment for unrecognized income tax benefits at the implementation date or during the three months ended March 31, 2007.The Company had no amounts accrued for tax penalties or interest at March31, 2007.Our policy is to record any such penalties and interest as other non-interest expense.Corporate tax returns which remain subject to examination include: Federal from 2004 to present, Massachusetts from 2004 to present, NewYork State from 2003 to present and New York City from 2003 to present. NOTE 6 –
